Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, figures 1-3, drawn to a method and a system for training a denoising system having a 1st encoder, a 2nd encoder, a quantizer, and a decoder by inputting a set of clean-noisy audio pairs and wherein the clean-noisy audio pairs comprising a clean audio of a content by a speaker and a noisy audio of the content by the same speaker; one or more continuous latent representations for the clean audio and for the noisy audio are generated by using the 1st and the 2nd encoders, respectively; corresponding discrete clean audio representation and corresponding discrete noisy audio representation are generated by using the quantizer; inputting the discrete clean audio representations, the clean audio, and a speaker embedding that represents the speaker into the decoder to generate an audio sequence prediction; computing a loss comprising a latent representation matching loss term that is based upon a distance measure between the continuous latent representation of the clean audio and the continuous latent representation of the noisy audio; and updating the denoising system using the loss, i.e., training a encoder, a quantizer, and a decoder, classified in G10L25/30, and G06N3/0454,
II.	Claims 16-20, figures 4-5, drawn to a method and a system for application of a trained denoising system comprising a trained (2nd) encoder, a trained quantizer, and a trained decoder and wherein continuous latent representations are generated for an input noisy audio by using the trained encoder; generating discreate noisy audio representations using the continuous latent representations by using the trained quantizer; and generating a denoised audio representation by inputting the discrete noisy audio representations and using the trained decoder, classified in G10L21/0208.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination I has separate utility such as 1st encoder for clean audio, 2nd encoder for noisy audio, processing noisy audio and clean audio by using a quantizer and a decoder individually, and a loss generated on the basis a distance measure between the latent representations of the clean audio and the noisy audio, and the denoising system is updated based on the loss, while subcombination II has separate utility such as generating a denoised audio representation of the noisy audio by inputting the discrete noisy audio representations and the speaker embedding representing the speaker of the noisy audio by a trained decoder, etc. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654